DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/29/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/29/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Gardner in view of Braido does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 102 and 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant/s state/s for the rejection 101, Applicant has cancelled claim 20.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-4, 6-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 101
The Examiner has withdrawn the rejections for 35 USC § 101 in response to Applicants amendments.

Allowable Subject Matter

Claims 1-4, 6-19 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 1-4, 6-19, Examiner agrees with Applicant’s remarks filed on 11/29/2021 pages 5. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”


/ONEAL R MISTRY/Primary Examiner, Art Unit 2664